Citation Nr: 0330013	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
At Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training from September 1978 
to December 1978 and active duty from March 1980 to December 
1981.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1993 and July 1999 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

In the October 1993 rating decision, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right ankle. 

In July 2000 the Board remanded the issue of entitlement to 
an increased disability rating for the right ankle disorder 
to the RO for further development and adjudicative action.

In July 2002, the Board denied the claim of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
fracture of the right ankle.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In January 2003, an Appellee's 
Motion for Remand and to Stay Proceedings was submitted to 
the CAVC.

In February 2003, the CAVC issued an Order granting that 
motion and vacating the July 2002 Board decision.

The case was returned to the Board for further action 
consistent with the CAVC's February 2003 Order.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or the VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO did not provide the appellant a development letter on 
the issue on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  
Therefore, the VBA AMC should send such a letter.

Inasmuch as the case must be remanded to the VBA AMC for a 
development letter, the VBA AMC will be asked to accomplish 
additional necessary development - obtaining additional 
records and affording the veteran more VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  Through his representative, the VBA 
AMC should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, v. Principi, 16 
Vet. App. 183 (2002).

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  Through his representative, the VBA 
AMC should ask the appellant to identify 
all sources of treatment or evaluation, 
VA and non-VA, for his right ankle 
disorder from July 1992 to the present.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the veteran's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all inpatient (clinical) records for a 
hospitalization at the VA medical center 
in Lyons, New Jersey from January 21, 
1992, to April 7, 1992.

Also, the VBA AMC should obtain any 
additional records from the VA medical 
center in Portland, Oregon, for the 
period from August 1998 to the present.

Moreover, the VBA AMC should obtain any 
additional records from the VA Roseburg 
Healthcare System from March 2001 to the 
present.

5.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

6.  Following the above, the VBA EDU/RO 
should arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available specialist including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected residuals of a fracture of the 
right ankle.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002) must be provided to the examiner.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
right ankle, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
ankle in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner provide explicit responses 
to the following:

(a) Does the service-connected right 
ankle disorder involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right 
ankle disorder cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorder, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right ankle disorder.

(d) The examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected right 
ankle disorder, and if such overlap 
exists, the degree to which the non-
service-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right ankle 
disorder.  

If the functional impairment created by 
the nonservice-connected problem can not 
be dissociated, the examiner should so 
indicate.

(e) The examiner should comment on any 
interference in employment caused by the 
service-connected right ankle disorder.

The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The VBA AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a fracture of the right 
ankle under a broad interpretation of the 
applicable regulations and CAVC 
decisions.  The VBA AMC should 
readjudicate this issue with 
consideration of 38 C.F.R. §§ 3.321, 
4.10, 4.40,  4.45, 4.59 (2002); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examinations in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


